Appeal by the defendant from two judgments of the Supreme Court, Queens County (Dunkin, J.), both rendered April 11, 1985, convicting him of criminal possession of a weapon in the third degree under indictment No. 4614/84, and of attempted murder in the second degree, assault in the first degree and criminal possession of a weapon in the second degree under indictment No. 4836/84, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defen*506dant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.